187 F.2d 734
HARBOR PLYWOOD CORPORATION, a Corporation, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12660.
United States Court of Appeals Ninth Circuit.
March 16, 1951.

Petition to review a decision of the Tax Court of the United States.
Warren A. Doolittle, Seattle, Wash., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Lee A. Jackson, Harry Baum and Harry Marselli, Sp. Assts. to Atty. Gen., for respondent.
Before McALLISTER* and ORR, Circuit Judges, and GOODMAN, District Judge.
PER CURIAM.


1
The decision of the Tax Court is affirmed for the reasons stated by said Tax Court in its opinion reported in 14 T. C. 158.



Notes:


*
 Sixth Circuit, sitting by special designation